DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 07/19/2021. This application claims the benefit of priority to international PCT application No. PCT/US2020/023095, filed on 03/17/2020, of which this application is a bypass continuation- in-part, which in turn claims the benefit of priority to U.S. provisional application No. 62/820,249, filed on 03/18/2019, and U.S. provisional application No. 62/886,317, filed on 08/13/2019.
	Currently, claims 1-21 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 09/30/2021, 12/22/2021 and 01/18/2022. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
	First, the abbreviation “LED” has not been clearly defined in the claim. It is unclear what is necessarily required by the abbreviation “LED.”
	Second, the abbreviation “wt%” has not been clearly defined in the claim. It is unclear what is necessarily required by the abbreviation “wt%.”
	Lastly, the limitation “the total photoluminescence material content of the layer” was not mentioned before. There is insufficient antecedent basis.
	Claim 4 is indefinite, because the limitation “the light emitting side faces of the LED chip” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-21 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0364659 A1 to Setlur et al. (“Setlur”).

    PNG
    media_image1.png
    226
    504
    media_image1.png
    Greyscale

Regarding independent claim 1, Setlur in Fig. 3A teaches a light emitting device (Fig. 3A) comprising: 
a Chip Scale Packaged (CSP) LED (Fig. 3A, ¶ 48 & ¶ 44, chip-scale package including LED chip 12), said CSP LED comprising: 
an LED chip 12 (¶ 48, LED chip 12) that generates blue excitation light (¶ 22, LED chip 12 is a blue LED); and 

wherein the photoluminescence layer 34 comprises from 75 wt% to 100 wt% of a manganese-activated fluoride photoluminescence material (¶ 48, ¶ 25 & ¶ 1, manganese doped phosphor of formula I being a Mn4+-doped fluoride phosphor in which Mn4+ is an activator for fluoride) of the total photoluminescence material content of the layer 34 (¶ 48, ¶ 25 & ¶ 38, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 75 wt% to 100 wt%).
Regarding claim 2, Setlur in Figs. 3A and 4 further teaches the device comprises a further photoluminescence layer 36 (¶ 48, second composite layer 36) comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm) wherein the further photoluminescence layer 36 covers the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material (Fig. 3A).
Regarding claim 3, Setlur in Figs. 3A and 4 further teaches the CSP LED comprises a further photoluminescence layer 36 (¶ 48, second composite layer 36) comprising 
Regarding claim 8, Setlur in Fig. 3A further teaches the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material covers all light emitting faces of the LED chip 12 (Fig. 3A).
Regarding claim 9, Setlur in Figs. 3A and 4 further teaches the device comprises a further photoluminescence layer 36 (¶ 48, second composite layer 36) comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm) wherein the further photoluminescence layer 36 covers the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material (Fig. 3A).
Regarding claim 10, Setlur in Figs. 3A and 4 further teaches the CSP LED comprises a further photoluminescence layer 36 (¶ 48, second composite layer 36) comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm) wherein the further photoluminescence layer 36 covers the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material (Fig. 3A).
Regarding claim 12, Setlur in Fig. 3A further teaches the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material comprises from 95 wt% to 50CP001-0131US-Il100 wt% manganese-activated fluoride photoluminescence material of the total photoluminescence material content of the photoluminescence layer 34 (¶ 48, ¶ 25, ¶ 38 & ¶ 1, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 95 wt% to 100 wt%).
Regarding claim 13, Setlur in Fig. 3A further teaches the manganese-activated fluoride photoluminescence material layer 34 comprises at least one of: K2SiF6:Mn4+, K2TiF6:Mn4+, and K2GeF6:Mn4+ (¶ 48 & ¶ 25-¶ 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur in view of US 2018/0212128 A1 to Hayashi.
Regarding claim 4, Setlur in Fig. 3A teaches the photoluminescence layer 34 covers a top light emitting face of the LED chip 12.
However, Setlur does not explicitly disclose a light reflective material that covers the light emitting side faces of the LED chip.
Hayashi recognizes a need for preventing light leakage by reflecting light emitted from an LED chip back to a phosphor layer in a light emitting device (Fig. 1B & ¶ 31). Hayashi satisfies the need by forming a light reflective member 40 (i.e., light reflective material; Fig. 1B & ¶ 28) that covers light emitting side faces of a light emitting element or LED chip 10 (Fig. 1B & ¶ 70).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light emitting device taught by Setlur with the light reflective material taught by Hayashi, so as to prevent light leakage in a light emitting device.
Regarding claim 5, Setlur in Figs. 3A and 4 further teaches the device comprises a further photoluminescence layer 36 (¶ 48, second composite layer 36) comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm) wherein the further photoluminescence layer 36 covers the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material (Fig. 3A).
	Regarding claim 6, Setlur in Figs. 3A and 4 further teaches the CSP LED comprises a further photoluminescence layer 36 (¶ 48, second composite layer 36) comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm) wherein the further photoluminescence layer 36 covers the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material (Fig. 3A).
Regarding claim 7, the combination of Setlur and Hayashi (Fig. 1B) further teaches a light transmissive material 30 (Hayashi: Fig. 1B & ¶ 31, light guide member 30 requires high light-transmissivity) disposed between the light reflective material 40 and the light emitting side faces of the LED chip 10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Setlur.
Regarding claim 11, Setlur in Fig. 3A teaches the photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material.

However, it would have been obvious to form the photoluminescence layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur in view of US 2016/0161067 A1 to Oepts et al. (“Oepts”).
Regarding claim 14, Setlur in Figs. 3A and 4 teaches the CSP LEDs of Claim 1; and
a further photoluminescence layer 36 (¶ 48, second composite layer 36) that covers the CSP LEDs, said further photoluminescence layer 36 comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm). Setlur further discloses the further photoluminescence layer 36 includes green phosphors (¶ 51).
	However, Setlur does not explicitly disclose a Chip On Board (COB) white light emitting device comprising: a substrate; an array of the CSP LEDs of Claim 1 mounted on the substrate; and the further photoluminescence layer that covers the plurality of CSP LEDs.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the CSP LED taught by Setlur with the COB white light emitting device taught by Oepts, so as to provide an illumination device adapted to produce white output light.
Regarding claim 16, Setlur in Figs. 3A and 4 teaches the CSP LEDs of Claim 8; and
a further photoluminescence layer 36 (¶ 48, second composite layer 36) that covers the CSP LEDs, said further photoluminescence layer 36 comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm). Setlur further discloses the further photoluminescence layer 36 includes green phosphors (¶ 51).
	However, Setlur does not explicitly disclose a Chip On Board (COB) white light emitting device comprising: a substrate; an array of the CSP LEDs of Claim 8 mounted on the substrate; and the further photoluminescence layer that covers the plurality of CSP LEDs.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the CSP LED taught by Setlur with the COB white light emitting device taught by Oepts, so as to provide an illumination device adapted to produce white output light.
Regarding claim 17, Setlur in Figs. 3A and 4 teaches the CSP LEDs of Claim 1; and
a further photoluminescence layer 36 (¶ 48, second composite layer 36) that covers the CSP LEDs, said further photoluminescence layer 36 comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm). Setlur further discloses the further photoluminescence layer 36 includes green phosphors (¶ 51).
However, Setlur does not explicitly disclose a color tunable Chip On Board (COB) white light emitting device comprising: a substrate; a first array of the CSP LEDs of Claim 1 mounted on the substrate; a second array of blue LED chips that generate blue excitation light; and the 
Oepts recognizes a need for providing an illumination device adapted to produce white output light having desirable spectral composition (abstract & ¶ 1). Oepts satisfies the need by forming a white light-emitting arrangement 100 (i.e., COB white light emitting device of which the total output spectrum can be adjusted i.e., color tunable; abstract & ¶ 18) including a first array of blue light-emitting elements or LEDs 102 (Figs. 3-4, ¶ 51 & ¶ 48) mounted on a printed circuit board (PCB) 103 (i.e., substrate; Figs. 3, 4 & ¶ 51), a second array of deep blue light-emitting elements or LEDs 101 (Figs. 3-4, ¶ 51 & ¶ 40), and a broadband wavelength converting material 105, which includes green phosphor (i.e., further photoluminescence layer; ¶ 40), covers the first array of blue LEDs 102 and the second array of deep blue LEDs 101.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the CSP LEDs taught by Setlur with the color tunable COB white light emitting device taught by Oepts, so as to provide an illumination device adapted to produce white output light having desirable spectral composition.
Regarding claim 19, Setlur in Figs. 3A and 4 teaches the CSP LEDs of Claim 8; and
a further photoluminescence layer 36 (¶ 48, second composite layer 36) that covers the CSP LEDs, said further photoluminescence layer 36 comprising photoluminescence material (¶ 51-¶ 52 & ¶ 38, second phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm (Fig. 4, peak emission wavelength between 600 nm and 650 nm, which anticipates the claimed range of from 500 nm to 650 nm). Setlur further discloses the further photoluminescence layer 36 includes green phosphors (¶ 51).

Oepts recognizes a need for providing an illumination device adapted to produce white output light having desirable spectral composition (abstract & ¶ 1). Oepts satisfies the need by forming a white light-emitting arrangement 100 (i.e., COB white light emitting device of which the total output spectrum can be adjusted i.e., color tunable; abstract & ¶ 18) including a first array of blue light-emitting elements or LEDs 102 (Figs. 3-4, ¶ 51 & ¶ 48) mounted on a printed circuit board (PCB) 103 (i.e., substrate; Figs. 3, 4 & ¶ 51), a second array of deep blue light-emitting elements or LEDs 101 (Figs. 3-4, ¶ 51 & ¶ 40), and a broadband wavelength converting material 105, which includes green phosphor (i.e., further photoluminescence layer; ¶ 40), covers the first array of blue LEDs 102 and the second array of deep blue LEDs 101.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the CSP LEDs taught by Setlur with the color tunable COB white light emitting device taught by Oepts, so as to provide an illumination device adapted to produce white output light having desirable spectral composition.
Claim 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur in view of Hayashi, and further in view of Oepts.
Regarding claim 15, Setlur in Figs. 3A and 4 teaches the CSP LEDs of Claim 4; and

	However, the combination of Setlur and Hayashi does not explicitly disclose a Chip On Board (COB) white light emitting device comprising: a substrate; an array of the CSP LEDs of Claim 4 mounted on the substrate; and the further photoluminescence layer that covers the plurality of CSP LEDs.
	Oepts recognizes a need for providing an illumination device adapted to produce white output light (abstract). Oepts satisfies the need by forming a white light-emitting arrangement 100 (i.e., COB white light emitting device; abstract) including an array of blue light-emitting elements or LEDs 102 (Figs. 3-4, ¶ 51 & ¶ 48) mounted on a printed circuit board (PCB) 103 (i.e., substrate; Figs. 3, 4 & ¶ 51), and a broadband wavelength converting material 105, which includes green phosphor (i.e., further photoluminescence layer; ¶ 40), covers the plurality of blue LEDs 102.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the CSP LED taught by Setlur and Hayashi with the COB white light emitting device taught by Oepts, so as to provide an illumination device adapted to produce white output light.
Regarding claim 18, Setlur in Figs. 3A and 4 teaches the CSP LEDs of Claim 4; and

However, the combination of Setlur and Hayashi does not explicitly disclose a color tunable Chip On Board (COB) white light emitting device comprising: a substrate; a first array of the CSP LEDs of Claim 4 mounted on the substrate; a second array of blue LED chips that generate blue excitation light; and the further photoluminescence layer that covers the first array of CSP LEDs and the second array of blue LED chips.
Oepts recognizes a need for providing an illumination device adapted to produce white output light having desirable spectral composition (abstract & ¶ 1). Oepts satisfies the need by forming a white light-emitting arrangement 100 (i.e., COB white light emitting device of which the total output spectrum can be adjusted i.e., color tunable; abstract & ¶ 18) including a first array of blue light-emitting elements or LEDs 102 (Figs. 3-4, ¶ 51 & ¶ 48) mounted on a printed circuit board (PCB) 103 (i.e., substrate; Figs. 3, 4 & ¶ 51), a second array of deep blue light-emitting elements or LEDs 101 (Figs. 3-4, ¶ 51 & ¶ 40), and a broadband wavelength converting material 105, which includes green phosphor (i.e., further photoluminescence layer; ¶ 40), covers the first array of blue LEDs 102 and the second array of deep blue LEDs 101.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the CSP LEDs taught by Setlur and Hayashi with the .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 20-21 are rejected.
Claims 20-21 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 20 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, a color tunable Chip On Board (COB) white light emitting device comprising: a substrate; a first array of CSP LEDs of Claim 6 mounted on the substrate; and a second array of CSP LEDs of Claim 6 mounted on the substrate; wherein CSP LEDs of the first array generate white light of a first color temperature and CSP LEDs of the second array generate white light of a second different color temperature.
Claim 21 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 21, a color tunable Chip On Board (COB) white light emitting device comprising: a substrate; a first array of CSP LEDs of Claim 10 mounted on the substrate; and a second array of CSP LEDs of Claim 10 mounted on the substrate; wherein CSP LEDs of the first array generate white light of a first color temperature and CSP LEDs of the second array generate white light of a second different color temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895       

/JAY C CHANG/Primary Examiner, Art Unit 2895